                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE

 SDC FINANCIAL, LLC and                                 )
 SMILE DIRECT CLUB, LLC,                                )
                                                        )    Case No.:            3:19-cv-00525
         Plaintiffs and Counter-Defendants,             )    Judge:               CRENSHAW
                                                        )    Magistrate:          HOLMES
 v.                                                     )
                                                        )
 MARTIN BREMER; SMILE STORE, LLC;                       )
 MH, D.M.D. of TENNESSEE, PLLC; and                     )
 SMILE STORE SUPPORT SERVICES,                          )
 LLC                                                    )
                                                        )
         Defendants and Counter-Plaintiffs.             )

                   NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

        The undersigned, Denis G. “Gray” Waldron, a member of the law firm Dunham Hildebrand, PLLC,

hereby notifies the Court of his appearance as counsel for Defendants Smile Store Support Services, LLC

and MH D.M.D. of Tennessee, PLLC in the above-captioned case, and requests that all notices, pleadings,

motions, applications and other documents filed and/or served in this case be sent to the email address or

physical address in the signature block that follows.

                                                    Respectfully submitted,


                                                    /s/ Gray Waldron
                                                    R. ALEX PAYNE
                                                    DENIS G. (“Gray”) WALDRON
                                                    DUNHAM HILDEBRAND, PLLC
                                                    2416 21st Avenue South, Suite 303
                                                    Nashville, TN 37212
                                                    629.777.6519
                                                    gray@dhnashville.com
                                                    Counsel for Smile Store Support Services, LLC and
                                                    MH, D.M.D. of Tennessee, PLLC




      Case 3:19-cv-00525 Document 60 Filed 02/14/20 Page 1 of 1 PageID #: 578
